IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1407
                                  Filed May 25, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAWN MARIE LIENAU,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cedar County, Marlita A. Greve,

Judge.



      A defendant appeals her conviction alleging her counsel was ineffective.

AFFIRMED.



      Jeffrey L. Powell of the Law Office of Jeffrey L. Powell, Washington, for

appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

       Dawn Lienau pled guilty to driving while barred.            She appeals her

conviction asserting her counsel provided ineffective assistance. She claims by

pleading guilty she is now prohibited from challenging an evidentiary ruling of the

court that allowed the State to admit her certified driving record into evidence in

lieu of live testimony from an employee of the department of transportation to

prove she was barred from operating a motor vehicle. She claims counsel knew

she wanted to appeal the district court’s ruling, and thus, counsel should not

have advised her to plead guilty. It is her belief that counsel simply did not

recognize the legal implications of pleading guilty. She asks that we vacate her

conviction and allow her to withdraw her guilty plea based on counsel’s

ineffectiveness.

       Our review of an ineffective-assistance claim is de novo.             State v.

Tompkins, 859 N.W.2d 631, 636 (Iowa 2015). To prove a claim of ineffective

assistance of counsel, Lienau must prove counsel failed to perform an essential

duty and this failure resulted in prejudice. See id. at 637. Such claims can be

resolved on either prong. Id. In addition, we will not hold counsel ineffective if

the action the defendant claims counsel should have taken would have been

meritless. Id. In light of the supreme court’s ruling in State v. Shipley, 757

N.W.2d 228, 234, 238 (Iowa 2008) (concluding neither the hearsay rules nor the

Confrontation Clause prevented the admission of a certified driving record), we

conclude any appellate challenge to the district court’s evidentiary ruling in this

case would have been meritless. See also State v. Kennedy, 846 N.W.2d 517,

525 (Iowa 2014) (“[T]he certified abstract of [defendant’s] driving record . . . is not
                                         3


testimonial and the admission of these two pages did not violate the

Confrontation Clauses of the United States or Iowa Constitutions.”).   Thus,

counsel was not ineffective in advising Lienau to plead guilty.

       AFFIRMED.